Citation Nr: 1829023	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a fracture of the right distal interphalangeal joint.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from September 2005 to August 2012.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in relevant part, granted entitlement to service connection for a fracture of the right distal interphalangeal joint (hereinafter, "right index finger disability") and assigned a noncompensable evaluation.  In May 2013, the Veteran filed a Notice of Disagreement specifically to the evaluations for his right index finger disability, left finger disability, right lower leg disability, and pseudofolliculitis barbae.  A Statement of the Case on those claims was issued in April 2014.  The Veteran only listed his right index finger disability in his June 2014 Substantive Appeal.  

In the Veteran's June 2014 Substantive Appeal, he expressed disagreement with the evaluation of his left knee disability.  Unfortunately, as the Veteran did not include that issue in his Notice of Disagreement, it has not been properly appealed to the Board.  The issue regarding the evaluation assigned to his left knee disability has been separately adjudicated by the RO in subsequent rating decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidence, namely VA treatment records dated through February 2018, were added to the record after the issuance of a May 2014 statement of the case.  The Board inquired as to whether the Veteran would waive initial AOJ consideration of this newly associated evidence in a March 2018 letter; however, the Veteran did not respond to this letter.  The Board acknowledges Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, which amend 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration. 
Although the Veteran's substantive appeal was received after February 2, 2013, a waiver of AOJ consideration was necessary as the new evidence was not submitted by the Veteran but rather was added to the record by VA.  Therefore, the Board finds that remand for AOJ review of this pertinent evidence is necessary.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected fracture of the right distal interphalangeal joint.  Finally, given the time that will elapse on remand, updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from February 2018 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, in include consideration of evidence added to the record since the April 2014 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



